Appeal by defendant from an order of the Supreme Court, Queens County, entered December 15, 1969, which denied its motion for summary judgment. Order reversed, with $10 costs and disbursements, and motion granted. Plaintiff seeks $25,000 for services rendered to defendant pursuant *981to an alleged oral contract under which he was to suggest possible terms and conditions and consult with and advise defendant with respect to the possible sale of defendant’s interest in premises known as Terminal Warehouse. The acts allegedly performed by plaintiff clearly fall within subdivision 10 of section 5-701 of the General Obligations Law and thus the alleged agreement is void unless there is a written memorandum thereof. Since plaintiff concedes that there is no written memorandum, the motion for summary judgment should have been granted. Furthermore, plaintiff’s failure to comply with section 442-d of the Real Property Law precludes a recovery herein (Sorice v. DuBois, 25 A D 2d 521). Hopkins, Acting P. J., Munder, Martuscello, Brennan and Benjamin, JJ., concur.